295 S.W.3d 234 (2009)
In the Interest of: S.M.I., Minor child.
No. ED 92397.
Missouri Court of Appeals, Eastern District, Division Four.
October 20, 2009.
Christopher M. Braeske, St. Louis, MO, for Appellant.
Allison M. Wolff, Family Court of St. Louis County, Clayton, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J, and ROY L. RICHTER, J.

Order
PER CURIAM.
Q.I. (Mother), appeals from the judgment of the family court of the Circuit Court of St. Louis County terminating her parental rights with respect to her minor child, S.M.I. (Child), born October 11, 2006, pursuant to Section 211.447, RSMo 2000. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No *235 error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).